—Appeal by the defendant from an amended judgment of the County Court, Orange County (DeRosa, J.), rendered May 3, 2000, as further amended by a judgment of the same court, rendered September 7, 2000, revoking a sentence of probation previously imposed by the same court, upon a finding that she had violated conditions thereof, upon her admission, and imposing a sentence of imprisonment upon her previous conviction of assault in the second degree.
Ordered that the amended judgment is affirmed.
A violation of probation petition was filed against the defendant and, on January 7, 2000, she voluntarily, knowingly, and intelligently admitted that she had violated certain conditions of her probation. On May 3, 2000, the County Court revoked her probation and sentenced her to a term of imprisonment. Her contention that she was denied certain statutory and constitutional rights in connection with the violation of probation proceeding is unpreserved for appellate review since she did not move to withdraw her admission (see, People v Miles, 268 AD2d 489, 490; People v Tavares, 197 AD2d 552). In any event, her contention is without merit.
The defendant’s contention that the court improperly resentenced her without an updated probation report is also unpreserved for appellate review (see, People v Fitter, 272 AD2d 416; People v Oyebanji, 246 AD2d 560) and, in any event, without merit (see, People v Wingenter, 261 AD2d 716; People v Roberts, 214 AD2d 592). Altman, J. P., H. Miller, Feuerstein and Cozier, JJ., concur.